Citation Nr: 9919157	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.

This appeal arises from a rating decision of October 1996 
from the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The overall psychiatric impairment shown is moderate 
impairment. 

3.  The medical evidence shows flattened or blunted affect, 
impaired judgment, and disturbances in motivation and mood. 

4.  The evidence does not show suicidal ideation, neglect of 
personal hygiene and appearance, or near continuous panic or 
depression.  There is no evidence of obsessive rituals, 
speech disturbances, or spatial disorientation.   

5.  The veteran stopped employment due to non service 
connected causes.

6.  The veteran is not unemployable due solely to his service 
connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9203 (1996); 38 C.F.R. § 4.7, 4.16, 4.130, Diagnostic 
Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in September 1972, service connection 
for "schizophrenic reaction, paranoid type, competent" was 
granted with a 30 percent disability rating assigned.  A 
September 1973 rating decision reduced the disability rating 
to 10 percent.  The disability rating was increased to 50 
percent in an October 1996 rating decision.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1998).

The rating criteria of Diagnostic Code 9203 for paranoid 
schizophrenia in effect at the time of veteran initiated his 
claim provide that the disability will be rated under the 
criteria for psychotic disorders.  These criteria provide 
that a noncompensable rating is warranted where the psychosis 
is in full remission and a 10 percent rating is warranted 
where there is mild impairment of social and industrial 
adaptability.  A 30 percent rating is warranted where there 
is definite impairment of social and industrial adaptability 
and a 50 percent rating would be appropriate if the disorder 
is productive of considerable impairment of social and 
industrial adaptability.  A 70 percent rating is warranted if 
the disorder is productive of severe impairment of social and 
industrial adaptability.  A 100 percent rating is appropriate 
where there are active psychotic manifestations of such 
extend, severity, depth, persistence or bizarreness to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) stated that the term "definite" as set 
forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for 
the purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than 
large."  VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c)(West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9203 for paranoid 
schizophrenia, a 10 percent rating is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the new and the old 
criteria, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and new psychiatric rating criteria 
will be considered.

A May 1998 VA hospital summary notes an Axis V global 
assessment of functioning (GAF) of 45 on admission.  This is 
indicative of serious symptoms or serious impairment in 
social and occupational functioning.  However, three days 
later at discharge, a GAF value of 65 was noted.  This is 
indicative of some mild symptoms or some difficulty in social 
and occupational functioning but generally functioning pretty 
well.  The veteran was hospitalized again in July 1998 at a 
VA hospital with an admission GAF of 40 which is indicative 
of some impairment in reality testing or communication, or 
major impairment in several areas.  However, at discharge the 
following month, the GAF value was indicative of only some 
symptoms or difficulty but generally functioning pretty well.  
It is noted that the veteran received a temporary total 
disability rating for this period of hospitalization under 
the provisions of 38 C.F.R. § 4.29.  

The reports of VA examinations in September 1996 and December 
1997 note GAF values which are indicative of moderate 
symptoms or moderate difficulty in social and occupational 
function.  A March 1999 VA examination report notes a past 
year GAF value which is indicative of serious symptoms or 
serious impairment in social and occupational functioning.  
The report also shows a current GAF value that is indicative 
of moderate symptoms or moderate difficulty in social and 
occupational function.  

The GAF values shown in the medical evidence provide an 
overall assessment of impairment due to psychiatric symptoms 
and provides a measure of impairment that can be applied to 
the rating criteria in the Schedule that were in effect when 
the veteran initiated his claim.  At the time the veteran was 
hospitalized in July 1998, he was considered to have major 
impairment.  However, the veteran received a period of 
temporary total disability for this period of hospitalization 
and was thus compensated for this period of increased 
disability.  The medical evidence in the record shows other 
overall impairments that ranged from serious impairment to 
some mild symptoms.  The VA examination reports of September 
1996, December 1997, and March 1999 show GAF values 
indicative of moderate symptoms.  Moderate impairment is 
greater than the mild symptoms noted in the evidence but is 
less impairing than the serious symptoms that were also 
shown.  See Diagnostic and Statistical Manual of Mental 
Disorders (3rd ed. Rev.) (DSM-III-R).  Therefore, the overall 
impairment shown in the medical evidence is moderate 
impairment.  Moderate impairment is no shown in the Schedule, 
however, it is greater than mild impairment but less than 
definite impairment.  VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-
93 (Nov. 9, 1993).  The veteran is currently rated at 50 
percent which is greater than a 30 percent disability rating 
that would be appropriate for definite impairment.  
Therefore, an increased disability rating under the original 
psychiatric rating criteria is not warranted.  38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9203 (1996).  

The veteran's schizophrenia is currently rated as 50 percent 
disabling.  The evidence does not show suicidal ideation.  
While a May 1985 private hospital summary notes an 
intentional overdose of insulin, a May 1985 VA hospital 
summary notes that the veteran denied suicidal intent.  Other 
records do not show suicidal intent.  There is no evidence of 
obsessive rituals, speech disturbances, or spatial 
disorientation.  While a Social Security memorandum notes 
that the veteran had been reported to have had deplorable 
hygiene in May 1996, subsequent medical records do not show 
neglect of personal hygiene.  Rather, those reports that do 
address hygiene note the veteran was well groomed and the May 
1999 VA examination report notes the veteran was trying to 
keep his apartment clean.  Therefore, neglect of personal 
hygiene and appearance is not shown.  Several medical records 
note paranoia and depression.  However, the VA examination 
reports and the hospitalization reports do not show near 
continuous panic or depression affecting the ability to 
function.  For these reasons, the veteran's psychiatric 
symptoms do not satisfy the criteria for an increased rating.  
Rather, the VA examination reports and hospital summaries 
show flattened or blunted affect, impaired judgment, and 
disturbances in motivation and mood.  These findings are 
consistent with the currently assigned 50 percent rating.  
Therefore, an increased disability rating under the revised 
psychiatric rating criteria is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998).

An August 1996 VA clinical record contains an entry that 
indicates that the veteran was not employable.  Additionally, 
the December 1997 VA examination report addendum notes that 
the veteran was not employable.  However, the conclusion that 
the veteran was unemployable that is shown in report addendum 
is inconsistent with the GAF value for moderate symptoms or 
moderate difficulty in social and occupational function that 
is shown in the examination report.  This inconsistency 
diminishes the probative value of the conclusion that the 
veteran is unemployable.  Additionally, the September 1996 VA 
examination report indicates that he appeared to be able to 
handle his problem and the VA hospital summary for 
hospitalization from July 1998 to August 1998 notes that the 
veteran was capable of returning to pre-hospital activity or 
employment upon discharge.  Additionally, as noted above, the 
overall level of impairment as shown in the medical evidence 
does not show him to be unemployable.  Therefore, these 
findings outweigh the annotation on the medical record and 
the examination report addendum that the veteran was 
unemployable.  

The veteran's psychiatric disorder warrants a 50 percent 
disability rating.  Therefore, the veteran does not meet the 
criteria of the Schedule to find that he is unemployable.  
The veteran has been determined to be disabled by the Social 
Security Administration.  However, the criteria under which 
that Agency makes its determinations differs from the 
criteria used by VA.  While Social Security found the veteran 
disabled due primarily to his psychiatric disorder, other 
factors that are not service connected were also found to 
contribute to his disability.  The record indicates that the 
veteran worked up to the point of being diagnosed with 
diabetes mellitus and gangrene of a toe which is not service 
connected.  Therefore, the evidence indicates he stopped 
working due to non service connected causes.  Additionally, 
VA progress notes, dated in March 1997, state "he . . . is 
not interested in rehabilitation or anything that will return 
him to employment" and the veteran had "decided not to 
work."  This indicates that the veteran's lack of employment 
has not been caused by his service connected psychiatric 
problems.  Accordingly, the evidence does not show that the 
veteran is unemployable due to his service connected 
psychiatric disorder.  38 C.F.R. § 4.16(a) (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for schizophrenia.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9203 (1996); 38 C.F.R. § 4.7, 4.16, 4.130, Diagnostic 
Code 9203 (1998).


ORDER

An increased disability rating for schizophrenia is denied.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

